                                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PHILLIP WALKER, an individual,            Case No.: 2:20-cv-10750-DSF-KS
13               Plaintiff,                    Hon. Dale S. Fischer
14       v.
15                                             ORDER FOR DISMISSAL WITH
     HENRY TRAN, Trustee of The Tran           PREJUDICE
     Family Trust, Dated February 12, 2004;
16   NAVY TANG, Trustee of The Tran
     Family Trust, Dated February 12, 2004;    Action Filed: November 25, 2020
17   TSUNAMI 2001 CORPORATION, a               Trial Date: Not on Calendar
     California corporation; and DOES 1-10,
18
                 Defendants.
19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Phillip Walker’s action against Defendants Henry Tran, Navy Tang, and
 5   Tsunami 2001 Corporation is dismissed with prejudice. Each party will be responsible for
 6   its own fees and costs.
 7

 8

 9

10

11
     Dated: July 9, 2021
12                                                           Hon. Dale S. Fischer
                                                             United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
                               ORDER FOR DISMISSAL WITH PREJUDICE
